me government entities division department of the treasury internal_revenue_service washington d c dec lk t p ka-tb legend taxpayer plan x plan y state a this is in response to a request for a private_letter_ruling dated date submitted on your behalf by your authorized representative the request concerns whether a proposed election offered to employees participating in plan x and plan y constitutes a cash or deferred election under sec_401 of the internal_revenue_code the taxpayer is a state a corporation that has established plan x a defined_benefit_plan and plan y a defined_contribution_plan for the benefit of its employees plan x and plan y have both been issued favorable determination letters as to their qualification under code sec_401 from the appropriate area office of the internal_revenue_service on date and date respectively all participants in plan x are also eligible to participate in plan y the taxpayer proposes to amend plan x and plan y to offer all participants in plan x a one time irrevocable election to cease future participation in plan x effective date and thereafter receive an enhanced contribution to plan y known as the employer regular contribution the employer regular contribution would be made by the taxpayer to plan y in the amount of or percent of the participant's annual compensation depending on his number of years of credited service participants who make this election transferring participants will cease to accrue benefits under plan x after date participants in plan x who do not make this election will continue to participate in plan x in accordance with its terms all page no distributions will be made to the transferring participants as a result of the transfer the plan x benefits accrued through date by the transferring participants will be heid administered and distributed in accordance with the terms of plan x plan x will be further amended to provide that effective date any employee hired by the taxpayer will not have the option of participating in plan x the obligations to the transferring participant under plan x will be those that have accrued through date and the obligations to the transferring participant under plan y are enhanced only to the extent of the employer regular contribution commencing after date and continuing thereafter the only additional benefit a transferring participant will receive is the employer regular contribution to plan y the taxpayer is not providing any additional compensation_for the transfer either now or in the future in the form of cash or some other taxable benefit the taxpayer has neither incurred nor will incur any obligations to transferring participants apart from those under plan x and plan y as a result of the transfer section dollar_figure of revproc_2001_4 i r b states that the service will not issue a letter_ruling on the partial determination of an employee plan accordingly we are unable to respond to your second ruling_request based on the above facts the following ruling requested the election of any transferring participant to cease to accrue benefits in plan x effective date and thereafter and to become eligible to receive the employer regular contribution as described in plan y will not be a cash or deferred election as described in sec_401 of the code and the regulations thereunder sec_1_401_k_-1 of the income_tax regulations states that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or contribute an amount to a_trust or provide an accrual or benefit under a plan deferring the receipt of compensation the election here for the plan x participant is between continuing benefit accruals under plan x or having additional_amounts contributed to plan y on his behalf there is no option to receive cash or some other taxable benefit that is not currently available accordingly we conclude that the election of any transferring participant to cease to accrue benefits in plan x effective date and thereafter and to become eligible to receive the employer regular contribution as described in plan y will not be a cash or deferred election as described in sec_401 of the code and the regulations thereunder this ruling is based on the assumption that plan x and plan y remain qualified under code sec_401 at all times relevant to this ruling_request we are expressing no opinion on whether the language of the proposed plan x and plan y plan amendments will affect the qualified status of those plans a determination as to the continued qualified status of plan x and plan y as amendment is within the jurisdiction of the appropriate internal_revenue_service area office this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent 2l7 page the original of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office the author of this letter is id who may be reached at - sincerely yours dan ef uv oo frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy form_437 av
